The appellant, here referred to as the defendant, was by verdict of a jury found guilty of the illegal sale of 10 grains of morphine. The court fixed his punishment at confinement in the penitentiary for a term of 2 years. No briefs have been filed in support of this appeal, although the time for filing briefs is long since past, and although the defendant and his counsel have been given opportunity to brief out of time. Under the rules of this court, the cause having been submitted on the record, the record has been examined. We find that the information sufficiently states the offense of illegally disposing of narcotic drugs, that there is ample evidence to support the verdict, that the instructions of the court were fair to the accused and correctly stated the law of the case, and that from the whole record it appears that the defendant was accorded a fair trial. The judgment of the trial court is therefore affirmed.